PART II INFORMATION TO BE INCLUDED IN REPORT Item 1. Business Notwithstanding any references to YiLoLife Inc. or any of its subsidiaries, YiLoTMor YiLoLifeTM, all marijuana and marijuana-infused products referenced herein are acquired, possessed, owned, cultivated, manufactured, delivered, transferred, transported, supplied, sold, and/or dispensed exclusively by Natural Relief Clinic, Inc., an Arizona nonprofit corporation ("NRC"), in conformity with nonprofit medical marijuana dispensary licenses issued by the Arizona Department of Health Services. Any express or implied reference herein to the any of the foregoing activities relating to marijuana or marijuana-infused products shall be deemed to be references to the exclusive conduct of NRC. Any reference to the involvement of YiLoLife in such activities is intended to describe YiLoLife's role as a service provider for NRC. NRC does business as YiLoTMand YiLoLifeTMpursuant to a limited nonexclusive branding license granted by YiLoLife, LLC, and it also does business as Green Farmacy. Organization and History of the Company YiLoLifeTMdescribes a family of companies designed to meet substantially all the specialized operational, business, and infrastructure needs of for - profit and those not-for-profit organizations licensed by the state to consult, manage, possess, grow, sell, and otherwise distribute marijuana. Because of the conflict between state and federal law regarding participation in the medical marijuana sector, even state licensed dispensaries have difficulty leasing real property from conventional sources, attracting competent talent, being able to open bank accounts, obtaining necessary lines of credit to support their supply chains and face a host of other challenges unique to that industry. The YiLoLifeTMcompanies provide a solution to reduce those challenges. While the affiliated companies share the common umbrella of YiLoLife Inc., each contracts independently with the licensed dispensary to provide the required services on a mutually exclusive basis within the state. As more specifically described below, the YiLoTMcompanies’ operations are limited to providing management services, kitchen labor and intellectual property, cultivation know how and technology, real property and facilities, and branding. To date, Natural Relief Clinic, Inc., a non-profit corporation operating in Arizona ("NRC") has been and continues to be our sole client, licensee, lessee, and customer. When licensed dispensaries manage the entire process from seed-to-shelf within the context of an exclusive relationship with their vendors, licensed dispensaries are better positioned to deliver consistency and quality to their patients. YiLoLife Milestones April 2011 Natural Relief Clinic, Inc. ("NRC") organized by Carsten and Elizabeth Loelke February 2012 JJ Empire, LLC, purchases Warehouse in Phoenix and Leases to NRC June 2012 JJ Empire, LLC, purchases Building and leases to NRC's Green Farmacy in Bisbee August 2012 Arizona grants two dispensary licenses to NRC: Bisbee and Springerville (the Springerville license was subsequently transferred to the Phoenix YiLo Superstore) March 2013 NRC's Green Farmacy Bisbee dispensary opens April 2013 Arizona grants NRC license to cultivate unlimited medical marijuana for use by qualifying patients and sell to registered nonprofit medical marijuana dispensaries May 2013 First YiLotmedible product introduced to wholesale market June 2013 NRC's Green Farmacy Springerville dispensary opens Spring 2015 YiLoLife Inc. is incorporated in Delaware, and spearheads the reorganization of related companies including the formation of Commercial Business Development LLC December 2015 NRC's first YiLo Superstore dispensary opened in Phoenix, AZ (Springerville license was transferred to Phoenix) December 2015 Green Outlet retail and wholesale store opened in Phoenix, AZ November 2016 Notice of Qualification of YiLoLife Inc.’s Offering Statement March 2016 Commercial Business Development of California is incorporated in New Mexico to spearhead real estate management in California April 2016 PHCA LLC incorporated in New Mexico to own real estate in California Specifically, the YiLoTMfamily of companies consists of the entities described below: Ø YiLoLife Inc., Issuer and Parent Company YiLoLife Inc., a Delaware corporation, incorporated on May 11, 2015, to own and manage the businesses and affairs of the affiliated limited liability companies as we grow and expand our operations. Each of the companies described below, excluding Natural Relief Clinic, Inc., itself, has either completed or is in the process of completing the conveyance of its ownership into the name of YiLoLife Inc. YiLoLife Inc.is the issuer in connection with this Offering. Ø YiLoLife, LLC, Intellectual Property and Branding YiLoLife, LLC, a New Mexico limited liability company, owns all intellectual property associated with the YiLoTMbrands, including the brand itself, trade names, trademarks, certain knowhow, and other proprietary information. Its business consists of owning and managing that intellectual property, which it licenses for compensation to its affiliated companies and to NRC. YiLoLife, LLC, is a New Mexico limited liability company wholly-owned/controlled and managed by YiLoLife Inc. Certain of the intellectual property owned by YiLoLife, LLC was developed by NRC. Ø YiLo CBD, LLCCBD Operating Company YiLo CBD LLC, is formed to be the eventual operating arm of our CBD business (described below). It is a New Mexico Limited Liability Company wholly owned/controlled and managed by YiLoLife Inc. Ø Food 2828 LLC, Kitchen Staffing, Culinary Ingredient Sourcing and Recipe Development. Food 2828, LLC, sources all of YiLo's non-marijuana and non-THC edible goods, ingredients, and food products. It also provides kitchen-staffing services on a contract basis to NRC in Arizona. Food 2828 LLC is a New Mexico limited liability company wholly owned/controlled by YiLoLife Inc. 2 Ø JJ Empire LLC, Management Services JJ Empire LLC, a New Mexico limited liability company, owns/controls and manages all of existing capital assets, including our Phoenix headquarters and the dispensary building in Bisbee, Arizona. In addition to leasing our existing facilities to Food 2828, LLC and to NRC, JJ Empire, LLC provides contract management and consulting services to the YiLoLife companies and to NRC. JJ Empire, LLC, is wholly-owned/controlled by YiLoLife Inc. Ø Commercial Business Development LLC, Issuer and Real Estate Company Commercial Business Development LLC, a Delaware limited liability company, is our top-level real estate company. Managed and wholly owned by YiLoLife Inc., Commercial Business Development LLC's business is to finance the acquisition and improvement of real properties suitable as cultivation sites, processing and distribution facilities, and / or retail spaces. It also manages the ownership and leasing of the properties to not-for-profit medical marijuana organizations such as NRC and, the planned YiLoCA, LLC, through limited liability companies organized for that activity in the respective states where those properties are located, such as Commercial Business Development Arizona, LLC. Ø Commercial Business Development Arizona, LLC, Arizona Real Estate Operations Commercial Business Development Arizona, LLC, manages YiLo's Arizona real estate operations, including managing the acquisition and improvement of suitable grow, retail, and processing / distribution properties for lease to the Arizona-licensed medical marijuana dispensary, such as Natural Relief Clinic in Arizona. Commercial Business Development Arizona, LLC is managed by its sole Member Commercial Business Development LLC, a Delaware limited liability company formed on March 16, 2015. Ø Green Outlet Life, LLC, Supply Chain distributor Green Outlet Life, LLC was formed on September 4, 2015 with one sole member, Commercial Business Development, LLC. Green Outlet Life, LLC was formed to assist in the supply chain by providing wholesale and retail agriculture supplies for our own company and others (such as pots, soil, etc.) to help lower our supply costs. Green Outlet Life, LLC commenced operations in December 2015. Ø Commercial Business Development of California LLC – California Real Estate Operations As with Commercial Business Development Arizona, LLC, we formed a real estate holding company to manage our planned California real estate operations, including the acquisition and improvement of suitable grow, retail, and processing / distribution properties for lease to qualifying California medical marijuana dispensaries. Our California real estate holding company is expected to be managed by its anticipated sole Member, Commercial Business Development LLC, a New Mexico limited liability company. Ø PHCA LLC - California Real Estate Operations PHCA LLC was formed to own planned future real estate in California real estate operations, including the planned acquisition and improvement of suitable grow, retail, and processing / distribution properties for lease to qualifying California medical marijuana dispensaries. It was established in New Mexico as a limited liability company. 3 Other Related Companies Ø Natural Relief Clinic, Inc., Registered Not-For-Profit Medical Marijuana Dispensary Natural Relief Clinic, Inc. (NRC) is the YiLo Companies' exclusive client and is located in the State of Arizona. It is licensed by the State of Arizona to grow, produce, and sell medical marijuana, and marijuana-infused edible and/or non-edible products, to qualifying patients, designated caregivers, and to other licensed dispensaries. NRC operates two existing dispensaries that do business as Green Farmacy and the first YiLo Superstore, and one cultivation site. Under a brand license agreement with YiLoLife, LLC, NRC also operates and produces its portfolio of products under the YiLo brand. While NRC has no stockholders and no members, it is managed by Carsten Loelke and Elizabeth Loelke who together constitute its Board of Directors. Mr. and Mrs. Loelke are married, are two (2) members of the Company’s three (3) member Board of Directors and are executive officers of the Company. Below is an illustration of the our Organizational Structure, including its existing Arizona client, Natural Relief Clinic, Inc., foreseen asset-specific limited liability companies, and our anticipated future California client. The YiLoTMand YiLoLifeTMbrand is associated with premium quality, precision processes, innovative products, and customer satisfaction. Since launching in operations in 2012, NRC has established YiLoTMas the fastest growing seed-to-shelf marijuana-related brand in Arizona. We expect that its market acceleration to date is a harbinger of its wide-scale acceptance as the industry leader where it operates. Because each state establishes its own rules and regulations applicable to issuing licenses to grow, manufacture, and/or sell marijuana products, the YiLoTMcompanies are designed with scalability in mind to leverage our brand in one or more states while remaining in compliance with applicable state laws and regulations, ensuring the quality and consistency patients deserve and require. 4 Of the 29 states presently permitting medical marijuana, substantially all but Colorado presently require the licensee to operate on a not-for-profit basis. In Arizona, our customer, licensee, lessee and affiliated entity, Natural Relief Clinic, Inc. ("NRC") a not-for-profit corporation, is licensed to cultivate (i.e., grow) an unlimited quantity of cannabis and provides "YiLoTM" and "YiLoLifeTM" branded medical marijuana products to patients through its two registered dispensaries, Green Farmacy Bisbee, and the YiLo Superstore in Phoenix (opened December 17, 2015). NRC also provides its edible and traditional products wholesale through 78 of the 95 licensed and active Arizona dispensaries. These operations are supplemented by proprietary formulations developed by NRC, but owned by the Company, and superior management services provided to NRC. The YiLoTMcompanies expect to substantially emulate their proven concept in each market we expand into, beginning with California. YiLo: The Brand YiLoTMoffers premium, reliably-dosed cannabis products to qualified medical marijuana patients. It is the intention of YiLoTM, in the future, to expand to adult use (also known as "recreational") customers in states that have legalized such use. NRC’s YiLoTMbranded products provide outstanding and predictable benefits through their diverse line of products ranging from cannabis-infused food and drink products ("edibles") to traditional flowers to more modern approaches such as oils and waxes. Using only premium and organic cultivation and production methods rooted in standardization, regulation, and dosage, the YiLoTMbrand stands noticeably apart from the competition in quality, consistency, taste and presentation. Brand Principles 1. Quality products with predictable consistent dosing and effective labeling 2. Superior tasting products in the market 3. Largest variety of product offerings 4. Trustworthy, viable and sustainable brand Voice and Tone The YiLoTMbrand is increasingly associated with NRC’s premium edibles products. Although edibles have historically been treated as a novelty, there is nothing "pot-head" or "silly" about YiLoTMproduct appearance or tone. NRC caters to a growing marketplace that is increasingly health conscious and often wary of inhaling smoke. The brand is authoritative, friendly, upbeat, smart, contemporary, reliable, and very pleasant. It is designed to appeal to both men and women of any legal adult age. Because the YiLoTMbrand demonstrates its commitment to responsible use through its unique color-coded labeling systems, even those experiencing the benefits of our cannabis products for the first time will find YiLoLifeTMto be a reassuring choice. YiLoLifeTMCompetitive Advantage YiLoLifeTMbrings innovation and differentiation to a brand new industry. YiLoLife's competitive advantages are characterized not only by its emphasis on producing best-in-class cannabis-derived edibles and oils, but also quality continuity and precision dosage delivery that are difficult and costly to replicate. NRC’s early market entry has empowered it to develop and refine its processes, methodologies and recipes over several years, and positioned it as one of the most sophisticated manufacturing operations in the industry. 5 Products Natural Relief Clinic, Inc., dba YiLoLifeTMand dba Green Farmacy and dba YiLo Superstore, produces and distributes some of the finest cannabis in Arizona. Each plant is grown in-house under the close supervision of master growers. It has approximately 30 marijuana strains available at any given time, with an overall portfolio of over 860 strains.1 NRC’s sustainable product portfolio strategy embodies three priorities: 1. Variety: NRC regularly introduces new and improved products to uphold its commitment to providing highest quality and customer satisfaction 2. Education: Through clear and simple labeling, NRC enhances its customer's knowledge about the active ingredients in its products. 3. Precision Dosing: With clear labeling, including our innovative "traffic-light" precision dosage system, NRC strives to ensure that its products are responsibly sold and marketed. YiLoTMbranded products stand apart because of their high-quality ingredients, consistent dosing, and wide selection of products. YiLoTMis developing a reputation throughout Arizona and increasingly across the United States thanks to NRC’s commitment to customer satisfaction. With an experienced team of master growers, NRC utilizes the most proven and successful growing methods throughout the life of the plant to ensure the highest quality products. YiLoTMEdibles With all the options available to medical marijuana patients today, many ofNRC’s customers are choosing to explore methods of medicating beyond the traditional pipe, paper or vaporizer mechanisms. NRC’s cannabis infused products, commonly referred to as 'edibles', provide alternatives to patients who cannot, or choose not to smoke their cannabis. NRC’s edibles come in many different varieties, including pre-made desserts,drinks,teas, snack foods, and a variety of candies. Many NRC customers believe that ingesting their cannabis is a healthier alternative to inhaling it because there is no exposure to carbon-rich smoke. Some patients, such as those on supplemental oxygen, turn to edibles when smoking is no longer an option. YiLo Dosing System Oral ingestion of marijuana or its active ingredients has quite different pharmacokinetics than inhalation. The onset of action is delayed and titration of dosing is more difficult. This prompted NRC to create the first and only simple dosing system using color-coded product identification to effectively control proper dosing of medical marijuana. 1 All marijuana and marijuana-infused products referenced herein are acquired, possessed, owned, cultivated, manufactured, delivered, transferred, transported, supplied, sold, and/or dispensed exclusively by Natural Relief Clinic, Inc., an Arizona nonprofit corporation ("NRC"), in conformity with nonprofit medical marijuana dispensary licenses issued by the Arizona Department of Health Services. Any express or implied reference to the any of the foregoing activities relating to marijuana or marijuana-infused products refers to the exclusive conduct of NRC. NRC does business as YiLoTM and YiLoLifeTM pursuant to a limited nonexclusive branding license granted by YiLoLife, LLC, and it also does business as Green Farmacy. 6 All of NRC’s YiLoTMbranded edibles are cut within precise weight tolerances, in support of consistent and predictable effects for patients. NRC produces all of its cannabis extract in house to maintain complete control over the entire process from seed to shelf. NRC has perfected its process to consistently make the most precisely dosed pharmaceutical grade cannabis extract possible, while activating approximately 98% or more of the available known cannabinoids. Every batch of extract is tested for THC, CBD, and other content. NRC tests all of its edibles on a regular basis to ensure that it is providing the most consistently dosed cannabis edibles in Arizona. Testing is done both internally by NRC and by a third party. Color Coding NRC offers a variety of product variations based on the concentration of THC. Embracing German quality standards imparted by its founder and Chief Executive Officer, NRC regularly lab-tests its products to ensure consistent THC levels. NRC’s dosages are based on the following "traffic light" color system, which is conspicuously incorporated into its packaging: In response to customer feedback and requests, NRC also developed a new product line with a Light Blue, 60mg CBD, and a Dark Blue, 180mg CBD, which it is in the process of bringing to market. In addition to meeting all applicable labeling standards, including those set by the Arizona Department of Health Services, NRC has embraced its own, higher, labeling standard in pursuit of improving its customer experience. Product Varieties NRC’s YiLoTMbranded extensive product line is more fully presented on the next several pages. NRC’s drinks and infusions are handcrafted and formulated for optimal cannabinoid delivery. NRC offers a wide variety of drinks and flavors sure to please every patient's palate. 7 The Product Review Team at AZmarijuana.com tested YiLoTMTea: Available in 60mg, 120mg, 180mg, 240mg, THC, in the following varieties, and others: "YiLo's medical marijuana-infused teas are refreshing on hot Arizona days and fast-acting…" Ø Infused Coffee: Black, Hazelnut, Raspberry White Chocolate Ø Infused Juices: Grape, Mango, Apple The YiLoTMteas come in a few flavors. The two most popular flavors are Raspberry and Apple. The 8oz teas come in four THC-only strengths (60mg, 120mg, 180mg, and 240mg) and two CBD-only strengths (60mg and 180mg). The color of the bottle cap indicates the potency. Ø Infused Teas: Apple, Raspberry Ø Infused Potions: Orange/Mango, Lemon, Cherry, Cranberry NRC’s YiLoTMbrownies' potency and quality of ingredients are always consistent. These delicious brownies come in several varieties and strengths so they are perfect for any patient. Made with only the highest quality cannabis, NRC’s YiLoTMbrownies are a patient favorite. The AZmarijuana.com Review Team tested YiLoTMChocolate Fudge brownies: Available in 60, 120 & 180mg THC doses include the following varieties, and others: "We all thought the brownies tasted amazing. Within an hour the brownies slowly progressed into a very relaxing mind and body high." Ø Fudge Ø Cappuccino Ø Black Forest Ø Caramel Ø Peanut Butter Ø Brownie Bits Ø Magic 7 Sure to satisfy any chocolate lover, these decadent chocolate bars are made using only the highest quality ingredients and come in over 20 different flavors. The cannabis in these bars is available in three strengths. These delicious bars are one of the most requested items by NRC's patients. All YiLoTMbranded chocolate products are also available in a sugar-free version. 8 The AZmarijuana.com Product Review Team tested all the above marijuana edible chocolate bars: Available in 60, 120 & 180mg THC doses, our flavors include the following varieties, and others: "We concluded that they are all delicious and very potent. Some of us medicated with only 5mg for the day, while others needed 60mg. The edibles began working within 20-60 minutes, usually dependent upon whether food was already in the stomach or not. But the effects from the edibles were always the same: calm Ø Milk Chocolate Ø White Chocolate Ø German Chocolate Ø Toffee Chocolate Ø Peanut Butter Chocolate Ø Hazelnut Chocolate Ø Pretzel Chocolate Ø White Pretzel Chocolate Ø Krunch Chocolate Ø Chile Chocolate Ø Orangesicle Chocolate Ø Orangesicle White Ø White Almond Chocolate Ø Mint Chocolate Ø Raspberry Chocolate Ø Blueberry Blitz Bar Ø Cookies & Crème White 9 NRC offers a wide variety of candies and treats including, gummy bears, tootsies, twinkle (twinkieÒ-style) cakes, cookies and much more. Tootsies by YiLoTMare delicious options that travel well. Perfectly discreet and available in multiple flavors, these are formulated to address the patients' dosage and their sweet tooths. Made with the highest-quality ingredients, including cannabis, they have become a favorite. NRC’s YiLoTMgummy bears are an option for those who aren't sure what dosage is best. Because there are several gummy bears in each package, patients can medicate to whatever level they feel. The Product Review Team at AZmarijuana.com tested YiLoTMgummy bears: Available in 60, 120 & 180mg THC doses, our treats include the following varieties, and more: "We found that they are all delicious and very potent. Some of us medicated with only 5mg for the day, while others needed 60mg. These marijuana edibles began working within 20-60 minutes, usually dependent upon whether food was already in the stomach or not." Ø Gummy Bears Ø Lollipops: Butterscotch, Apple, Blue Raspberry, Coffee, Ginger Wasabi, Grape, Horchata, Lemon, Lime, Mojito Mint, Orange, Root Beer, Fruit Punch Ø Tootsie Rolls: Caramel, Cherry, Lemon, Mango Ø Hard Candy: Butterscotch, Apple, Blue Raspberry, Coffee, Ginger Wasabi, Grape, Horchata, Lemon, Lime, Mojito Mint, Orange, Root Beer Ø Twinkle Cakes: Vanilla Crème, Chocolate w/Banana Crème Ø Cookies: Snickerdoodle, Pistachio, Oatmeal White Chocolate Blueberry, Peanut Butter Ø Space Rocks CO2 Extractions and Wax Concentrates are rapidly rising in popularity among cannabis users as these products offer the advantage of a higher concentration of cannabinoids with less plant material, resulting in a cleaner and healthier smoking experience, or any other use. Supercritical fluid extraction is a method of using high pressure to force a solvent through plant matter. In NRC’s case, the solvent NRC uses is natural, beverage-grade, carbon dioxide. When the solvent is pushed through the plant matter at high pressure, it separates the matter precisely which allows NRC to isolate only the purest essence of our botanicals, in this case, cannabis. The result is pure, cannabis wax and oil. 10 The packaging is pre-filled with NRCs YiLoTMbranded purest, pure CO2-extracted, cannabis oil and identifies the source strain. The extracted oil comes with 40-60% THC in 5 different flavors. It is also available unflavored. YiLoTMCO2Extracted Wax NRC's top shelf CO2extracted cannabis wax is refined even further for highest possible potency, typically within 60-75% THC. Cannabis waxes are typically preferred by connoisseurs and are available in single grams or 1/2g doses. YiLoTMAccessories NRC also offers a variety of YiLoTMaccessories including clothing, vaporizer pens, and other, related products. Flowers NRC grows bothCannabis SativaandCannabis Indica, the two plant species used to produce medical marijuana products. NRC emphasizes growing a wide selection of some of the most unique, cherished, and potent cannabis genetics for its patients, practicing an organic, soil-based grow method. NRC’s plants are not force-fed minerals or pesticides, and are never exposed to chloride or fluoride. NRC's plants are cared for by hand, and the grow teams' attention to detail is clear in the quality of cannabis they provide. Each species offers a different sensory experience and taste or smell. NRC’s YiLoTMbranded medical marijuana is available in pureSativastrains, pureIndicastrains, or "hybrid" strains that include varying amounts of bothSativaandIndica. Indica NRC’s YiLoTMbrandedIndicastrains often have higher levels of cannabinoids like CBD than theSativastrains, which results in a sedated body-type feeling. BecauseIndicastrains may cause feelings of sleepiness and heaviness, many patients prefer to medicate with this type of cannabis at night. Sativa NRC’s YiLoTMbrandedSativastrains often have a higher level of THC thanIndicastrains, which results in a psychoactive and energetic mind-high. BecauseSativastrains may cause feelings of alertness and optimism, many patients prefer to medicate with this type of cannabis during the day. Hybrids NRC’s YiLoTMbranded hybrids and cross-breeds ofIndicaandSativastrains produce varieties that carry some characteristics of each parent. 11 Future Products CBD Products Ever since CNN Medical Correspondent Sanjay Gupta drew attention to the health benefits of medical marijuana through prime time hour-long specials, the media are focusing on about Cannabidiol (CBD), the naturally occurring, non-psychotropic compound found in hemp. Research by California Pacific Medical Center indicating CBD may arrest the spread of aggressive, metastatic cancer cells, is drawing the attention of the medical community.
